Citation Nr: 1110461	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-21 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1995 to December 1995 and January 2004 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  The RO granted service connection for anxiety disorder in that rating decision at a 10 percent disability rating, effective from September 12, 2006.

Because less than the maximum available benefit for a schedular anxiety disorder rating was awarded the issue is properly before the Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will address whether a rating in excess of 10 percent is warranted.


FINDING OF FACT

The competent, credible and most probative evidence of record shows that the Veteran has blunted affect and dysphoric mood, problems sleeping, nightmares, intrusive thoughts, irritability, inability to concentrate, hypervigilance, and recent and remote memory problems, but does not show that the symptomatology associated with the Veteran's service-connected anxiety disorder more closely approximates occupational and social impairment with deficiencies in most areas or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but not greater, for the Veteran's service-connected anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9413 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in September 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate his initial service connection claim.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The September 2006 letter provided this notice to the Veteran.

The Board observes that the September 2006 letter was sent to the Veteran prior to the December 2006 rating decision granting service connection for anxiety disorder.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the September 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2010).  The Board notes that in Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  The Board notes further that additional VCAA notice on the Veteran's claim for a higher rating nonetheless was sent to the Veteran in August 2008 although not required for the reasons stated herein.

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment and VA treatment records are associated with the claims folder.

VA examinations with respect to the issue on appeal were provided in December 2006 and September 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate, as collectively they are predicated on a full reading of service and VA medical records in the Veteran's claims file.  The examinations consider all of the pertinent evidence of record and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then-current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's PTSD.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service- connected anxiety disorder.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Veteran's anxiety disorder is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413 (2010).  Under that diagnostic code, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

Under that diagnostic code, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2009).

A 50 percent rating is assigned when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, the evidence of record contains a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

As discussed in the above Introduction, the Veteran was granted service connection for anxiety disorder in December 2006 and assigned a 10 percent disability rating, effective September 12, 2006, the date of his claim.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran meets the criteria for a 50 percent evaluation, but no more, for anxiety disorder for the entire appeal period.  The Board notes that the competent medical evidence of record for the period of December 2006 to January 2011, including various VA psychological treatment notes and both the December 2006 and September 2008 VA psychological examinations, show that the Veteran's mental health examiners have routinely characterized his mood as dysphoric and euthymic with blunted affect.  Additionally the record indicates that the Veteran used to be a very outgoing man who is repeatedly described in letters of support as the "life of the party"; however he has recently become more withdrawn and nervous and no longer likes to go out and be the center of attention.  The Board notes that the Veteran has sleeplessness due to nightmares.  The record also indicates that the Veteran has panic attacks, increased irritability, decreased concentration and energy level, memory difficulties, and flashbacks.

Initially the Board observes that the December 2006 VA examination notes that the Veteran had trouble sleeping due to nightmares and that he avoided anything related to combat trauma.  The Veteran reported that, in particular, fireworks really made him anxious.  At the time of the examination, the examiner noted that the Veteran was suffering from intrusive recollections, symptoms of hyperarousal and hyperstartle, fatigue, and irritability.  

The Board notes that the September 2008 VA examination notes that the Veteran had anxiety and difficulty concentrating, especially at work.  The Veteran stated that his inability to sleep due to nightmare and recurrent and intrusive thoughts was causing increased irritability and decreased energy level with fatigue.  The Veteran noted, additionally, that he had started having panic attacks and a decline in memory function.  Specifically, the Veteran had difficulty with recent and remote memory functions.  

The Board notes that in VA psychological treatment notes dating from June 2007 to December 2010, the examiners noted that the Veteran had consistent sleep impairment resulting from nightmares.  The examiners further noted that the Veteran suffers from anxiousness, hypervigilance, hyperstartle, fatigue, irritability, flashbacks, and increased inability to concentrate.  The Veteran further noted that he tried to avoid any stimuli that might remind him of his experiences while in service and that he could occasionally still smell burnt flesh.  Finally the Veteran noted at his hearing that he has a strained relationship with his wife because it is difficult for him to explain what is wrong or for her to understand what he is going through.    

The various VA psychological examination reports also indicate that the Veteran's anxiety disorder is characterized by good hygiene, normal speech, good judgment and insight, and no hallucinations or delusions.  However all the examiners do note that the Veteran has recurring nightmares and intrusive thoughts that cause difficulty in sleeping, disturbances in mood and motivation, irritability, difficulty concentrating, panic attacks, fatigue, and hypervigilance.  The foregoing symptoms indicate a 50 percent disability rating and therefore the Board finds that a 50 percent disability rating is appropriate for the entire appeal period.

As for evidence of difficulty in establishing and maintaining effective work and social relationships, a symptom which suggests a 50 percent rating or higher, the Board notes that the Veteran provided letters from co-workers and his boss regarding the changes in his behavior at work due to his increased symptomatology.  The Veteran is currently employed by a university working at the sports TV and radio network.  In letters from the Veteran's co-workers it is noted that the Veteran used to be the life of the party who was constantly telling stories and entertaining everyone, especially on road trips.  Additionally it was noted by his co-workers as well as his boss that he was exceptionally good at his job with an incredible ability to multi-task and consistently doing above what was required.  However, now his co-workers and boss note that the Veteran is often fatigued and keeps irregular hours because he will go long periods of time with no sleep.  The Veteran has little ability now to multi-task, and often can barely concentrate to get his work done.  As such, it was noted that interns and assistants have been hired to help the Veteran complete his tasks.  Part of his inability to get things done efficiently is due to the amount of work he has had to miss due to days where he was sent home to rest because he had not slept more than a few hours in a few days.  The Veteran stated at his hearing that he often sleeps at the office because he is more comfortable sleeping with the chaotic noises than in silence.  The Veteran's boss noted that the Veteran is a valued employee, but that his work product had suffered tremendously lately due to the increased symptomatology associated with the Veteran's anxiety disorder.  In short, the Board notes that the Veteran has reduced reliability and productivity at work due to his anxiety disorder resulting from his sleep problems, irritability, and concentration difficulties.

The Board notes that the overall symptomatology associated with the Veteran's anxiety disorder does not more closely approximate the schedular criteria required for the next higher 70 percent disability rating.  The medical evidence does not show that the Veteran has experienced symptoms such as:  suicidal ideation; obsessional rituals which interfere with routine activities; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; near continuous panic; an inability to establish and maintain effective relationships; or shown neglect of personal appearance or hygiene due to his service-connected anxiety disorder.  The Board acknowledges that the Veteran has exhibited some difficulty in adapting to stressful circumstances at work given his recent inability to complete tasks as quickly as he once did due to decreased ability to concentrate.  However, he is able to perform his job adequately.  Additionally it is noted that he is married and maintains friendships with many of his co-workers.  As such, the Board finds that the Veteran symptomatology does not more closely approximates the schedular criteria for the 70 percent disability rating.

The Board further observes that the next higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 100 percent evaluation or higher.  In this regard, the Board notes that the Veteran's medical records do not contain evidence which supports a finding that he has gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation as to time or place, or memory loss for names of close relatives, own occupation, or own name.  Accordingly, his overall symptomatology does not more closely approximate the schedular criteria for the 100 percent disability rating.

Additionally, the Board notes that the Veteran was assigned GAF scores ranging from 45 to 70.  In this regard, the Veteran was assigned GAF scores of 65 in a June 2007 psychological treatment note, 67 by the December 2006 VA examiner, and 70 by the September 2008 VA examiner and in a May 2008 psychological treatment note, which indicates that the Veteran has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  However, the Board notes that a July 2008 VA psychological treatment note provided a GAF score of 50, while various VA psychological treatment notes dating from January 2009 to December 2010 assigned a GAF score of 45 which indicates that the Veteran has some serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Upon review of the competent evidence, the Board finds that the GAF scores of 45 and 50 are more consistent with the medical evidence of record that addresses the Veteran's actual symptoms and level of functioning.  The Board notes that the medical evidence more typically exhibits more serious symptoms with serious impairment in social and occupational functioning, rather than the mild symptoms associated with the higher GAF scores.  Accordingly, such characterization more closely approximates the schedular criteria associated with a 50 percent evaluation for his anxiety disorder.

In sum, the evidence of record demonstrates that the Veteran is able to function independently, and has no delusions or cognitive impairment.  However, the record also indicates that the Veteran has become more withdrawn with decreased energy level and marked fatigue.  The Veteran has reported that being in crowds causes him limited anxiety and some increased hypervigilance, but he reportedly really hates to be alone.  He also exhibits disturbances of motivation and mood, anxiety, chronic sleep impairment due to nightmares and intrusive, recurring thoughts, concentration issues, and some impairment of short and long term memory.  Based on the foregoing, the Board finds that the Veteran's anxiety disorder more closely approximates the criteria for the 50 percent rating for the entire appeal period and entitlement to a higher rating on a schedular basis is therefore warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Additionally, the Board acknowledges the Veteran's own statements that he is entitled to higher disability ratings.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  However, while the Board notes that the Veteran is competent to provide evidence regarding symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology.  Such evidence must come from a medical professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, his report of symptoms which the Board finds is both competent and credible is consistent with the objective evidence of record and consistent with the criteria required for a 50 percent rating.  

The evidence indicates that symptomatology associated with the Veteran's anxiety disorder more nearly approximates the schedular criteria associated with the higher rating of 50 percent for the entire appeal period.

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held that the determination of whether a Veteran is entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with a threshold finding that the evidence before VA "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  In other words, the Board must compare the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule.  Id.

The Board notes that there is no evidence of record that the Veteran's anxiety disorder warrants a rating higher than the herein assigned 50 percent, on an extraschedular basis.  38 C.F.R. § 3.321(b) (2010).  Any limits on the Veteran's employability due to his anxiety disorder have been contemplated in the above stated ratings under Diagnostic Code 9413.  The evidence also does not reflect that the Veteran's anxiety disorder has necessitated any frequent periods of hospitalization or caused marked interference with employment.  Thus, the record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the assignment of an extraschedular rating.  Since application of the regular schedular standards is not rendered impracticable in this case, the Board is not required to refer this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010) for consideration of the assignment of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under the above circumstances, the Board finds that the evidence supports a 50 percent rating for anxiety disorder for the entire appeal period, but, as discussed above, a preponderance of the evidence is against a higher evaluation than is assigned herein.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial evaluation of 50 percent, but not greater, for service-connected anxiety disorder, for the entire appeal period, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


